Citation Nr: 0613349	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  02-13 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

2.  Entitlement to service connection for stomach complaints, 
to include as due to an undiagnosed illness.

3.  Entitlement to a rating in excess of 10 percent for 
epicondylitis of the right elbow.

4.  Entitlement to a rating in excess of 10 percent for 
epicondylitis of the left elbow.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to July 
1997, with additional service on active duty totaling four 
months and eleven days.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision entered in 
December 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, denying the 
veteran's claims for service connection for various 
disabilities to include undiagnosed illnesses manifested by 
stomach complaints and fatigue as well as claims for 
increased disability evaluations for epicondylitis of the 
elbows.  Following such action, the veteran's file was 
transferred the RO in Montgomery, Alabama, and it was the 
Montgomery RO that ultimately transmitted the file to the 
Board for review.

Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting at the RO, in December 2002.  
Thereafter, the Board remanded the case for further 
evidentiary development in March 2004.  The requested action 
has been completed and the case has been returned to the 
Board for further appellate consideration.  

The Board notes that the veteran has established service 
connection for hepatitis with irritable bowl syndrome.  He 
asserts that separate disability ratings are warranted for 
hepatitis and irritable bowel syndrome.  This matter is 
referred to the RO for further action if appropriate.  


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

2.  A VA physician has opined that the veteran's chronic 
fatigue is the result of an undiagnosed multisystem illness 
originating from the veteran's active military service.  

3.  The veteran's service connected epicondylitis of the 
right elbow is not manifested by limitation of the forearm 
with flexion to 90 degrees or less, extension to 75 degrees 
or more, supination to 30 degrees or less, or pronation with 
motion lost beyond the last quarter of arc, the hand not 
approaching full pronation.  

4.  The veteran's service connected epicondylitis of the left 
elbow is not manifested by limitation of the forearm with 
flexion to 90 degrees or less, extension to 75 degrees or 
more, supination to 30 degrees or less, or pronation with 
motion lost beyond the last quarter of arc, the hand not 
approaching full pronation.  


CONCLUSIONS OF LAW

1.  The veteran served in the Persian Gulf War and has a 
current undiagnosed illness manifested by chronic fatigue.  
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2005).

2.  The schedular criteria for the assignment of an increased 
rating for epicondylitis of the right elbow have not been 
met. 38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.20, 4.71a, 
Diagnostic Codes 5024, 5206, 5207, 5213 (2005).

3.  The schedular criteria for the assignment of an increased 
rating for epicondylitis of the left elbow have not been met. 
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.20, 4.71a, 
Diagnostic Codes 5024, 5206, 5207, 5213 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.   Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

In the case at hand, the notice required by the VCAA and the 
implementing regulation was provided in a June 2005 letter.  
The veteran was informed of the medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate his claims.  At that time, the originating 
agency specifically requested the veteran to submit all 
pertinent evidence in his possession.  In addition, the 
veteran was informed of the portion, if any, of the evidence 
that was to be provided by the veteran and which part, if 
any, VA will attempt to obtain on his behalf.  After notice 
was provided, the veteran was provided ample time to submit 
and identify pertinent evidence.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date or 
assign a disability evaluation for his claimed undiagnosed 
illness manifested by chronic fatigue, the Board finds that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision on this claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In light of the decision 
below granting service connection for this condition, any 
failure to inform the veteran of this information amounts to 
harmless error.  

The record reflects that VA assisted the veteran by obtaining 
service medical records.  The veteran has been afforded 
several VA examinations addressing the severity of his 
service-connected elbow disabilities and the etiology of his 
fatigue.  

Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
his claims for higher increased evaluations for his elbow 
disabilities.  The Board is also unaware of any such 
available evidence.  In sum, the Board is satisfied that VA 
has complied with the duty to assist provisions of the VCAA 
and the implementing regulations.  




Service Connection for Chronic Fatigue

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of a qualifying chronic 
disability resulting from an undiagnosed illness, or from a 
medically unexplained chronic multi symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below, or from any diagnosed illness which the 
Secretary determines in regulations prescribed under 38 
U.S.C.A. § 1117(d) warrants a presumption of service 
connection.  The symptoms must be manifest to a degree of 10 
percent or more not later than December 31, 2006.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a medically 
unexplained chronic multi symptom illness include muscle pain 
and joint pain.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 
3.317.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990). To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
The veteran's service records reflect service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  He has asserted that upon returning from serving in the 
Gulf, he began having fatigue, which has not been allayed.  
He reports feeling exhausted by the end of the day and being 
able to do about 30 percent of what he had been able to do 
prior to 1991.  His fatigue began following his return from 
the Persian Gulf.  His fatigue causes him to lose his 
concentration and affects his ability to complete tasks.  

In a July 2005 VA examination report, the examiner indicated 
that the veteran's claims file had been reviewed.  The 
diagnosis was chronic fatigue despite not meeting 6 of the 10 
criteria for a diagnosis of chronic fatigue syndrome.   The 
report of examination notes that the etiology of the 
veteran's fatigue was not clear.  It was possible that his 
service-connected psychiatric condition and/or prescription 
medication could be contributing to his fatigue.  However, 
the examiner felt that the amount of fatigue described by the 
veteran was not typical.  Thus, the examiner opined that it 
was at least as likely as not that the veteran's chronic 
fatigue was the result of an undiagnosed multisystem illness 
originating from the veteran's military service.  

In this case, the Board finds that veteran's credible 
testimony, together with the lack of diagnosis for his 
chronic fatigue, supports a finding that he has an 
undiagnosed illness manifested by chronic fatigue.  The Board 
notes that the VA examiner specifically stated that the 
appellant did not meet the criteria for chronic fatigue 
syndrome.  Fatigue, rather than chronic fatigue syndrome, is 
specifically listed under 38 C.F.R. § 3.317(b)(1).  The 
evidence is in favor of the claim.  Consequently, the benefit 
sought on appeal is granted.  


Increased Rating Claims

The veteran's service and post service medical records show 
complaints of bilateral elbow pain.  Following the diagnosis 
of chronic olecranon bursitis, chronic triceps tendonitis, 
and a painful osteophyte of the right olecranon in April 
2001, he underwent a bursectomy of the right olecranon bursa 
and an ostectomy of the right olecranon bone.  Despite the 
surgery, he continued to report pain and decreased range of 
motion of his right elbow.  Sleeping on his elbow caused 
discomfort.  Similarly, discomfort was felt with twisting 
motion of the right elbow.  The record indicates that his 
left elbow was less painful.  His employment was affected as 
he worked on automobiles and it was painful for him to work 
due to having to perform twisting motions of his elbows. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155. Separate diagnostic 
codes identify the various disabilities.  Id. Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (2005).  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. Id.; see Esteban v. Brown, 6 
Vet.App. 259 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Id.  Nor will ratings assigned to 
organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  Id.

Epicondylitis is an "inflammation of the epicondyle or of 
the tissues adjoining the epicondyle of the humerus."  
Dorland's Medical Dictionary, 564 (28th ed. 1995).  An 
epicondyle is defined as an "eminence upon a bone, above its 
condyle."  Id.  Tenosynovitis (also called tendinitis) is an 
inflammation of the tendon and tendon sheath and may result 
in pain, limitation of motion, tenderness, and swelling.  68 
Fed. Reg. 7009 (Feb. 11, 2003); see also Kirwin v. Brown, 8 
Vet.App. 148, 153 (1995).  Here, the epicondyle and tendon or 
its sheath are sufficiently similar anatomical structures so 
as to permit rating of the veteran's epicondylitis under the 
most closely analogous code for tenosynovitis which is in 
turn rated on the basis of limitation of motion.  38 C.F.R. § 
4.71a, Code 5024.

For limitation of flexion of the forearm, of either the major 
and minor extremity, to 100 degrees, a 10 percent rating is 
warranted; for flexion limited to 90 degrees, a 20 percent 
evaluation is warranted. 38 C.F.R. § 4.71a, Code 5206.  For 
limitation of extension, of either the major and minor 
extremity, to 60 degrees, a 10 percent evaluation is 
warranted. Extension limited to 75 degrees warrants a 20 
percent evaluation. 38 C.F.R. § 4.71a, Code 5207.

Despite the veteran's complaints of painful motion, at no 
time during the course of the appeal did either elbow result 
in limitation of flexion of the forearm to 90 degrees or 
less, or limitation of extension to 75 degrees or more.  On 
the contrary, during recent examination in July 2005 the 
veteran was observed to have range of motion of both forearms 
from 0 degrees of extension to 140 degrees of flexion with no 
discomfort.  Similar findings were recorded during VA 
examination in June 2001 when the veteran had flexion of the 
right elbow to 136 degrees and flexion of the left elbow to 
144 degrees.  Accordingly, the criteria for a higher 
disability evaluation under Diagnostic Code 5206 are not met.  

Disabilities of the elbow may also be rated based upon 
impairment of supination or pronation under Diagnostic Code 
5213.  Normal range of forearm pronation is from 0 to 80 
degrees and normal range of supination is from 0 to 85 
degrees.  38 C.F.R. § 4.71, Plate I.  Under Diagnostic Code 
5213, a 10 percent disability rating is warranted with 
limitation of supination to 30 degrees or less.  

The evidence does not show that the veteran has 30 degrees or 
less of supination of either elbow.  On the contrary, during 
examination in July 2005, the veteran was noted to have 
supination of the right forearm from 0 to 60 degrees with 
pain at 60 degrees.  Supination of the left forearm was 
measured from 0 to 80 degrees without discomfort.  Similar 
findings were recorded during examination in June 2001 when 
the veteran had supination of the right forearm to 78 degrees 
and supination of the left forearm to 83 degrees.  
Accordingly, the criteria for an increased rating for either 
the right or left elbow based upon supination of the forearm 
are not met.  

Under Diagnostic Code 5213, a 20 percent disability is also 
warranted for limitation of pronation with motion lost beyond 
the last quarter of arc, the hand does not approach full 
pronation.  Normal range of forearm pronation is from 0 to 85 
degrees.  38 C.F.R. § 4.71, Plate I.

The recent July 2005 examination shows that the veteran had 
pronation of the right arm from 0 to 60 degrees with pain at 
60 degrees.  Pronation of the left forearm was measured from 
0 to 80 degrees without discomfort.  Similarly, in June 2001, 
pronation was measured to 73 degrees on the right and 70 
degrees on the left.  Accordingly, the criteria for an 
increased rating for either the right or left elbow based 
upon supination of the forearm are not met.

Lastly, taking into consideration the requirements of 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995), the veteran does not suffer from additional 
functional impairment that can be attributed to pain and 
weakness caused by the service-connected elbow disabilities.  
The July 2005 examination report notes that the veteran's 
elbows both appeared grossly unremarkable.  Following 
repetitive use, there was no further loss of motion to his 
elbows due to weakness, fatigue, or incoordination.  
Similarly, the June 2001 examination report, while noting 
slight abnormal movement and slight guarding of movement on 
the right elbow, notes that there was no objective evidence 
of painful motion, edema, effusion, instability, weakness, 
tenderness, redness, or heat.  The Board therefore concludes 
that the level of disability manifested by the veteran's 
right and left elbow disabilities is adequately reflected in 
the 10 percent disability evaluations currently assigned for 
each disability.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to increased ratings for his service connected 
epicondylitis of the right and left elbow, and the veteran's 
claims for increased ratings for these disabilities must be 
denied.
 
The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) has been considered 
whether or not they were raised by the appellant as required 
by the decision reached in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  The Board has considered whether an 
extra-schedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1) (2005) is warranted.  In the instant 
case, however, there has been no showing that the veteran's 
right or left elbow disability has caused marked interference 
with employment (i.e., beyond that contemplated in the 
currently assigned evaluation) or the need for frequent 
periods of hospitalization, or have otherwise rendered 
impracticable the application of the regular schedular 
standards.  Specifically, the Board finds that, although the 
medical evidence shows the veteran's elbow disabilities 
result in pain and some limitation of motion affecting his 
employment, the evidence currently of record does not show 
that there is an exceptional or unusual disability picture in 
this case, which renders impracticable the application of the 
regular schedular standards.

With respect to the disabilities at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disabilities under consideration to 
be of such severity as to warrant assignment of higher 
ratings on a schedular basis.  Likewise then, referral for 
consideration of an extra-schedular evaluation is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for an undiagnosed illness manifested by 
chronic fatigue is granted.

An increased rating for epicondylitis of the right elbow, 
currently evaluated as 10 percent disabling, is denied.

An increased rating for epicondylitis of the left elbow, 
currently evaluated as 10 percent disabling, is denied.


REMAND

The veteran has contended that he has stomach problems as a 
result of his active military service in Southwest Asia to 
include as the result of undiagnosed illness.  In support of 
his claim for service connection for stomach problems, the 
veteran has submitted several statements from R.J.G., an 
acquaintance of the veteran who is a nurse.  In a July 2005, 
statement R.J.G. opined that the veteran had gastroesophageal 
reflux disease (GERD) that was a direct result of his active 
military service.  In particular, his GERD was attributed to 
the veteran's reported history of severe dysentery with 
attendant vomiting while the veteran was on TDY to Turkey in 
1984.  However, she acknowledged that there was no 
documentation of the veteran's reported treatment at a 
military hospital.  The Board notes that it is not required 
to accept medical opinions that are based upon the veteran's 
recitation of medical history. Godfrey v. Brown, 8 Vet. App. 
113 (1995), see also, Owens v. Brown, 7 Vet. App. 429 (1995).  
While R.J.G. has stated that she has reviewed the veteran's 
medical records, there is no indication that she had access 
to or reviewed the veteran's VA claims folder.  Similarly, 
there is no indication that she performed a physical 
examination of the veteran.  

Pursuant to the prior Board remand, the veteran was afforded 
a VA examination to ascertain the etiology of his current 
stomach disorders.  Thereafter, the veteran was afforded a VA 
examination in July 2005.  At that time, he was diagnosed 
with gastroesophageal reflux disease (GERD).  However, the 
examination report does not contain an opinion as to the 
whether the veteran's GERD was incurred in or aggravated by 
active duty. 

In light of the foregoing, the Board is of the opinion that 
that veteran should be afforded a new VA examination to 
determine whether the veteran's current GERD was either 
incurred in or aggravated by his active military service.  



Based on the foregoing, this case is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., for 
the following action:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), in 
accordance with Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

2.  The RO or the AMC should undertake 
any indicated record development.

3.  The RO or the AMC should make 
arrangements for the veteran to be 
afforded an examination by a physician 
with appropriate expertise to determine 
the etiology of all currently present 
gastrointestinal disorders to include 
gastroesophageal reflux disease.  The 
claims folders must be made available to 
and reviewed by the examiner.  

The examiner should identify all 
currently present gastrointestinal 
disability.  For each disability 
identified, including GERD, the examiner 
should proffer an opinion as to whether 
there is a 50 percent or better 
probability that the disorder was present 
during the veteran's active military 
service.  

The examiner must provide the supporting 
rationale for each opinion expressed.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
adjudicate the issue on appeal based on a 
de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative the 
requisite opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


